Citation Nr: 1727756	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  16-52 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether an April 2003 Regional Office decision denying service connection for squamous cell lung carcinoma with a history of left pneumonectomy was clearly and unmistakable erroneous (CUE).


REPRESENTATION

Veteran represented by:	Angela K. Drake, Attorney at Law


ATTORNEY FOR THE BOARD

M. Donohue, Counsel





INTRODUCTION

The Veteran served on active duty from April 1953 to April 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2014); 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  An April 2003 rating decision denied service connection for squamous cell lung carcinoma with history of left pneumonectomy.  The Veteran did not appeal that determination and it is final.

2.  The basis of the Veteran's claim for CUE in the April 2003 rating decision that denied service connection for squamous cell lung carcinoma with history of left pneumonectomy essentially consists of his disagreement as to how the evidence was evaluated at that time and therefore does not constitute a valid theory of entitlement to a finding of CUE.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision is final.  38 U.S.C. § 7105 (2014); 38 C.F.R. § 20.1103 (2016).

2.  CUE in the April 2003 rating decision that denied squamous cell lung carcinoma with history of left pneumonectomy has not been established.  38 U.S.C. § 5109A (2014); 38 C.F.R. § 3.105 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that an April 2003 rating decision which denied service connection for squamous cell lung carcinoma with history of left pneumonectomy was clearly and unmistakably erroneous (CUE).  He argues that the decision should be reversed and an effective date of December 2002 should be assigned.  See, e.g., the January 2016 Notice of Disagreement.  

The Court of Appeals for Veterans Claims (Court) has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination:

(1) '[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,'

(2) the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made,' and

(3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)].

A determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question and not on subsequent determinations of record.  Damrel, 6 Vet. App. at 245.  To establish a valid claim of CUE, the claimant must demonstrate that either the correct facts, as they were known at the time, were not before the adjudicator, or that statutory or regulatory provisions extant at the time were incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 (1997).

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law and, when called to the attention of later reviewers, compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Allegations that previous adjudications had improperly weighed and evaluated the evidence also can never rise to the stringent definition of CUE.  Fugo, 6 Vet. App. at 43-44.

The Veteran filed a claim seeking entitlement to service connection for the loss of his left lung due to cancer in December 2002.  In his claim, the Veteran noted that he served in the Republic of Vietnam between June 1965 and April 1966.

VA regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

In addition, VA regulations provide that certain diseases associated with exposure to herbicide agents, to include respiratory cancers, may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met and provided further that that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

In the April 2003 decision at issue, the RO acknowledged that the Veteran served in the Republic of Vietnam and was presumed to have been exposed to herbicides.  The RO also recognized that VA has determined that a positive association exists between exposure to herbicides, and the subsequent development of cancers of the respiratory system such as the Veteran's diagnosed lung cancer.  Notwithstanding these presumptions, the Veteran's claim was denied because the RO found that the medical opinion of a VA pulmonologist rebutted the presumption that the Veteran's lung cancer was the result of his in-service exposure to herbicides.  In explaining this decision, the RO noted that a VA pulmonologist reviewed the Veteran's records and stated that his "lung cancer was most likely contributed to by his tobacco use."

The Veteran was notified of the April 2003 decision and his appellate rights in a letter mailed later that month.  He did not appeal this decision and no new evidence was received within one year of the RO's decision.  

In July 2015, the Veteran argued that the 2003 rating decision misapplied the law relating to the presumption of service connection for lung cancer based on in-service herbicide exposure.  It was noted that this presumption is rebuttable by three types of evidence: 1) where there is affirmative evidence to the contrary; 2) evidence establishing that an intercurrent injury or disease which is a recognized cause of any of the diseases or disabilities has been suffered between the date of separation from service and the onset of any such disease or disabilities, and; 3) evidence that the disability is due to the veteran's own willful misconduct.  38 U.S.C. § 1113.  The Veteran argued that the rating decision's reliance on his tobacco use "cannot constitute sufficient rebuttal evidence under any of the three ways established by statute."  See the July 2015 claim, page 4.

With respect to the first type of evidence described in statute (affirmative evidence to the contrary) the Veteran noted that the 2003 rating decision rebutted the presumption based on the statement of a medical professional who concluded that tobacco use "likely contributed" to the Veteran's lung cancer.  However, it is argued that "this conclusion necessarily means that tobacco use was not the exclusive cause of the lung cancer" and contributing factors, such as in-service herbicide exposure, could not be ruled out as a potential cause.  The Veteran contends that because the medical opinion did not rule-out herbicide exposure as a potential cause, it cannot constitute affirmative evidence to the contrary.

The term "affirmative evidence to the contrary" is not defined by statute.  Instead, VA regulations provide that affirmative evidence to the contrary, does not "require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service."  38 C.F.R. § 3.307(d). 

As noted, the Veteran has argued that the 2003 rating decision's reliance on the VA pulmonologist's opinion that tobacco use "likely contributed" to the Veteran's lung cancer cannot constitute affirmative evidence to the contrary because it does not rule out the possibility that other factors, such as herbicide exposure, did contribute to the lung cancer.  Upon inspection, however, this is not an argument that the RO failed to apply the correct law, but is a disagreement with how the VA pulmonologist's opinion was interpreted.  Phrased differently, the Veteran is not arguing that the law was misapplied, or that the correct facts were not before the adjudicator; instead, the Veteran is arguing that the conclusion the RO reached is not supported by the VA pulmonologist's opinion; it is argued that the VA opinion does not meet the definition of affirmative evidence to the contrary.  Because this argument is based on a disagreement with how the RO evaluated the facts, it does not amount to CUE.  See Fugo, 6 Vet. App. at 44 ["to claim CUE on the basis that previous adjudicators had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE"]; see also Russell, supra.  

Upon review, there is no doubt that a clarifying opinion would have been helpful to resolve this relatively complex medical question prior to the April 2003 rating decision.  However, a breach of the duty to assist cannot form a basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); see also Simmons v. Principi, 17 Vet. App. 104, 109 (2003) (failure to provide comprehensive medical examination could not, as a matter of law, serve to vitiate the finality of a prior rating decision on the basis of clear and unmistakable error).

The Veteran has provided additional arguments explaining how his tobacco use would not qualify as the second and third types of evidence that could rebut the presumption of in-service incurrence (i.e., an intercurrent cause or willful misconduct).  However, the April 2003 rating decision did not deny the Veteran's claim based on evidence falling within either of these two categories and the Board need not address these arguments.  There can be no CUE for misapplying the law that the RO did not consider and the Veteran is not arguing that VA should have applied these exceptions. 

Accordingly, the April 2003 RO decision which denied the Veteran's initial claim of entitlement to service connection for squamous cell lung carcinoma with history of left pneumonectomy did not contain CUE.

Finally, the Board has considered whether the more proper remedy in this case is denial or dismissal.  In this regard, the Board has considered the Court's holding in Simmons v. Principi, 17 Vet. App. 104 (2003), to the effect that if the claimant is only asserting disagreement with how VA evaluated the facts before it, the claim should be dismissed without prejudice because of the absence of legal merit or lack of entitlement under the law.  The Board believes, given the circumstances of this case, dismissal is more appropriate.  As was stated above, the primary focus of the Veteran's argument was that the RO's interpretation of the VA examiner's opinion was incorrect.  The Veteran's contentions do not constitute a valid CUE claim, and thus dismissal is warranted.





ORDER

The claim to revise the April 2003 rating decision denying service connection for squamous cell lung carcinoma with a history of left pneumonectomy on the basis of CUE is dismissed.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


